 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                        No. 1:18-cr-00076-NONE-BAM-5
12                       Plaintiff-Respondent,
13           v.                                        ORDER RE: WAIVER OF ATTORNEY-
                                                       CLIENT PRIVILEGE
14    SHEENA TAYLOR
                                                       (Doc. No. 334)
15                       Defendant-Petitioner.
                                                       ORDER SETTING NEW BRIEFING
16                                                     SCHEDULE
17

18

19          The United States moves for a finding that petitioner Sheena Taylor, as a result of her
20   pending motion filed pursuant to 28 U.S.C. § 2255 (Doc. No. 301), has waived the attorney-client
21   privilege and the work product privilege and that the government is therefore entitled to
22   compelled discovery of responsive attorney-client communications and work product. (Doc. No.
23   334.) Unless, in accordance with the instructions below, petitioner chooses to withdraw those
24   portions of her § 2255 motion that allege ineffective assistance of counsel, the government’s
25   request is GRANTED as follows:
26          (1)     The attorney-client privilege of petitioner Sheena Taylor is waived with respect to
27                  all communications between petitioner Sheena Taylor and her former attorney,
28
                                                       1
 1                  Amanda Moran, including Attorney Moran’s staff and agents, concerning events

 2                  and facts related to petitioner’s claims of ineffective assistance of counsel in

 3                  petitioner’s § 2255 motion in United States v. Sheena Taylor, No. 1:18-cr-00076-

 4                  NONE-BAM (E.D. Cal.).

 5           (2)    The work product privilege is waived with respect to the work product of Attorney

 6                  Moran, concerning events and facts related to petitioner’s claims of ineffective

 7                  assistance of counsel presented in her pending § 2255 motion.

 8           (3)    Attorney Moran, and Attorney Moran’s staff and agents if relevant, may provide

 9                  the government with a declaration addressing attorney-client communications and

10                  work product concerning events and facts related to the ineffective assistance of

11                  counsel claims presented in petitioner’s § 2255 motion, and may communicate and

12                  coordinate with government counsel to ensure that all issues are adequately

13                  addressed in the declaration.

14           (4)    The government shall not use or disclose the privileged material it obtains in this

15                  habeas action for any purpose or to any party or in any proceeding beyond this

16                  action. See Bittaker v. Woodford, 331 F.3d 715 (9th Cir. 2003).

17           ALTERNATIVELY, if in light of the above finding of waiver of these privileges

18   petitioner wishes to change her decision as to whether she wishes to proceed with her pending

19   § 2255 motion asserting ineffective assistance of counsel claims, she must notify this court within

20   twenty-one (21) days of the date of this order by withdrawing the allegations concerning
21   ineffective assistance of counsel in her pending motion. Petitioner’s failure to do so within the

22   time provided will be deemed by the court to be a confirmation of the alternative portion of this

23   order finding petitioner’s waiver of the attorney client and work product privileges.

24           FURTHER, the revised briefing schedule in this matter (Doc. No. 330) states that the

25   government’s response to the pending § 2255 motion shall be filed by July 6, 2021. However, in

26   light of this order and the time provided to petitioner to respond to it, the court rescinds its
27   previous revised briefing schedule, VACATES the dates in it, and resets them as follows.

28   /////
                                                         2
 1        The court ORDERS that the following revised briefing schedule is issued:

 2        1. The government shall file a response to petitioner’s § 2255 motion by August 16,

 3              2021; and

 4        2. Petitioner shall file a reply, if any, no later than October 15, 2021.

 5
     IT IS SO ORDERED.
 6

 7     Dated:     July 7, 2021
                                                      UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     3
